Bloodworth, J.
1. The motion for a new trial alleges that the court erred in failing to direct a verdict in favor of the defendant. It is never reversible error to refuse to direct a verdict. Phillips v. Anderson, 34 Ga. App. 190 (2) (128 S. E. 922), and cit.
2. “The evidence of the accomplice as to the guilt of the accused was direct and positive, and while the evidence of the accomplice must be corroborated, the extent of the corroboration is entirely for the jury. There being some corroborating testimony, this court will not say that the evidence did not authorize the verdict.” Robertson v. State, 35 Ga. App. 395 (133 S. E. 284). There are various circumstances adduced in proof, which, independently of the testimony of the accomplices, tend to establish the guilt of the accused; and as the quantum of proof requisite to produce corroboration is a matter exclusively for the jury, it can not be said that the testimony of the accomplices was not suffi*571eiently corroborated by testimony aliunde their statement. Brown v. State, 163 Ga. 684 (3) (137 S. E. 31).
Decided June 10, 1930.
James F. Kelly, for plaintiff in error.
M. Neil Andrews, solicitor-general, Dean Owens, contra.
3. Under the foregoing rulings and the Faeis of this ease the motion for a new trial was properly overruled.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.